Citation Nr: 9905391	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for a disability 
manifested by chest pain.

4. Entitlement to service connection for a disability 
manifested by headaches.

5. Entitlement to service connection for a psychiatric 
disability.

6. Entitlement to service connection for gum disease.

7. Entitlement to service connection for a disability 
manifested by joint pain.

8. Entitlement to service connection for a disability 
manifested by fatigue, diarrhea, sleepiness, skin rash and 
shortness of breath.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated in February 1993, the RO denied the veteran's 
claim for service connection for a low back disability, 
bilateral hearing loss, a disability manifested by chest 
pain, headaches, a psychiatric disability and gum disease.  
Subsequently, in a February 1998 rating action, the RO 
considered the claims on the basis of whether the symptoms 
manifested by the veteran were due to an undiagnosed 
condition.  See 38 C.F.R. § 3.317 (1998).  In addition, the 
February 1998 rating decision denied service connection for a 
disability manifested by joint pain, and a disability 
manifested by fatigue, diarrhea, sleepiness, skin rash and 
shortness of breath.  

The Board notes that the issues of entitlement to service 
connection for hearing loss and gum disease were 
characterized in the February 1998 rating decision as whether 
new and material evidence had been submitted to reopen the 
claims.  The previous decision had not become final, and the 
Board points out that the supplemental statement of the case 
issued later that month failed to include the regulations 
pertaining to finality.  Accordingly, the Board will address 
these matters on a de novo basis. 

All issues except for entitlement to service connection for 
hearing loss will be addressed in the REMAND section below.


FINDING OF FACT

A hearing loss disability has not been demonstrated following 
the veteran's discharge from service. 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence (emphasis in original).  As 
will be explained below, the veteran has not submitted 
competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records disclose that the veteran was 
afforded several audiometric examinations during service.  On 
the enlistment examination in May 1986, the hearing threshold 
levels in decibels in the right ear were 5, 5, 5, 5 and 5 at 
500, 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 5, 5, 5, 10 and 5.  Another 
audiometric examination was conducted in January 1987.  The 
hearing threshold levels in decibels in the right ear were 0, 
0, 10, 10 and 0, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 5, 0, 0, 15, 
and 5.  

The veteran was afforded another audiometric examination in 
July 1991.  The hearing threshold levels in decibels were 20, 
5, 10, 10, 10 and 35, at 500, 1000, 2,000, 3,000, 4,000 and 
6,000, Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
10, 5, 20, 20, 10 and 20.  An audiometric test was also 
conducted on the separation examination in August 1992.  The 
hearing threshold levels in decibels were 20, 5, 10, 10, 10 
and 35, at 500, 1000, 2,000, 3,000, 4,000 and 6,000 Hertz, 
respectively.  At the same frequencies in the left ear, the 
hearing threshold levels in decibels were 10, 5, 20, 20, 10 
and 20.  A mild hearing loss was noted.  

A VA audiometric examination was conducted in August 1992.  
On the authorized audiological evaluation at that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
5
5
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  It was concluded that the veteran had 
normal hearing throughout the test frequencies.  

During a Department of Veterans Affairs (VA) examination for 
ear disease in August 1992, the veteran complained of 
occasional difficulty hearing.  It was reported that an 
audiogram performed that day had revealed normal hearing 
bilaterally.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

The Board points out that the veteran was afforded several 
audiometric examinations during service.  Although the 
examinations in May 1986 and January 1987 were completely 
within normal limits, the Board acknowledges that there was a 
mild hearing loss noted on the discharge examination.  In 
this regard, the Board notes that this hearing loss was 
evident at 6000 Hertz in the right ear.  There was no hearing 
loss in the left ear.  However, the only audiometric 
examination conducted following the veteran's separation from 
service demonstrates that the veteran's hearing is entirely 
within normal limits.  At his November 1998 hearing, the 
veteran testified that he was exposed to aviation and engine 
noise that led to his hearing problems.  Nevertheless, there 
is no showing that he currently has a hearing loss disability 
within the provisions of 38 C.F.R. § 3.385.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim is not well 
grounded.


ORDER

Service connection for hearing loss is denied.


REMAND

The veteran also asserts that he has a multitude of other 
undiagnosed disabilities, and that they are apparently due to 
his service in the Persian Gulf.  The record confirms the 
fact that the veteran had Southwest Asia service during the 
relevant time period.  Although the evidence reflects that he 
underwent a Persian Gulf registry examination in July 1993, 
it does not appear that it was complete.  In this regard, the 
examiner listed a number of complaints as the impression 
following the examination.  He did not clearly state whether 
there were clinical, objective indications of the claimed 
conditions, nor did he state whether the claimed symptoms 
were attributable to a known clinical diagnosis.  The Board 
also notes that during that examination, as well as the other 
VA examinations conducted in this case, it is not clear 
whether the examiners were aware of the fact that the veteran 
was alleging that his symptoms were attributable to an 
undiagnosed condition due to his service in the Persian Gulf.

The VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. Signs or symptoms 
which may be manifestations of undiagnosed illness include, 
but are not limited to: (1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss 
and, (13) menstrual disorders.  38 C.F.R. § 3.317 (1998).

In addition, the Board notes that the veteran argues that 
service connection is warranted for a low back disability.  
The service medical records disclose that he was seen in 
August 1986 for possible mechanical low back pain.  When he 
was examined by the VA in August 1992, several months 
following his discharge from service, an X-ray study revealed 
minimal narrowing of L5-S1.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his symptoms which 
he attributes to his service in the 
Persian Gulf since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  

2.  The veteran should then be afforded 
VA examinations by appropriate 
specialists, including in orthopedics, 
neurology, ear, nose and throat disease, 
lung disease, gastrointestinal disease 
and psychiatry, if available, to 
determine the nature and extent of his 
claimed disabilities.  All necessary 
tests should be performed.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  The orthopedist should 
specifically state whether the veteran 
has arthritis of the low back.  The 
examiners should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The neurologist should state 
whether headaches are present and, if so, 
whether they are migraine headaches.  The 
examiners should state whether the 
veteran's symptoms/identified 
disabilities are attributable to his 
service, including as a result of his 
being in the Persian Gulf.  The rationale 
for all opinions expressed should be set 
forth.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

